TRIAL COURT OFFICIAL'S
         REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                                               FILED IN
                                                                                        12th COURT OF APPEALS
                                                                                             TYLER, TEXAS
Court of Appeals No. (If known):       12-14-00368-CR                                   2/24/2015 11:04:07 AM
                                                                                             CATHY S. LUSK
Trial   Court      Style:       THE      STATE        OF     TEXAS        V.    JOHN    CALVINClerk  MARSHALL.

Trial Court & County: 294TH JUDICIAL DISTRICT COURT, VAN ZANDT COUNTY.

Trial Court No.: CR11-00070.

Date Trial Clerk's Record Originally Due: February 2, 2015.

Date Court Reporter's/Recorder's Record Originally Due: February 2, 2015.

Anticipated Number of Pages of Record: 1,000.

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due
date for the following reason/s: (Check all that apply - attach additional pages if necessary.)
       to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either
        pay the required fee or to make arrangements to pay the fee for preparing the record.
       my duties listed below preclude working on this record
         Other. (Explain.)
I just need about 5 more days to put this appeal together. I’ve had four appeals this month and also we were
in trial about a week. I am also working on State v. Roger Dale Whitener and I should be able to complete
both Marshall and Whitener by the end of this week. Due to inclement weather, the courthouse was closed
on 2/23/15 so I was unable to ask for an extension yesterday.

I anticipate this record will be completed and forwarded to the 12th Court of Appeals by 2/28/15 or 3/2/15,
and I hereby request an additional 5 days within which to prepare it. TEX. R. APP. P. 37.3.

In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for
all parties to the trial Court's judgment or order being appealed. I further certify by my signature below that
the information contained in this notice is true and within my personal knowledge.

February 24, 2015                                                   //S/          Estella     T.        Grisham.
Date                                                               Signature

Office Phone Number: 903-567-4422                           Printed Name: Estella T. Grisham
egrisham@vanzandtcounty.org
E-mail Address (if available)                               Official Title: 294th JDC Official Court Reporter
                                             th
Trial Clerk's/Court Reporter's Request for Ext/12 CA-CsL/Tyler/12-3-97/Rev.5-3-2001
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:
       Certificate requirements. A certificate of service must be signed by the person who made the service
       and must state:

       (1) the date and manner of service;
       (2) the name and addresses of each person served; and
       (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                             Lead Counsel for APPELLEE(S):

Name: Mr. Dean White                                       Name: Mr. Chris Martin

Address: 690 W. Dallas                                     Address: 400 S. Buffalo Street

Canton, Texas 75103                                         Canton, Texas 75103

Phone no.: 903-567-4155                                    Phone no. 903-567-4104

Attorney for: John Calvin Marshall                         Attorney for: The State of Texas